DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-16, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all limitations of base claim 1 including a conductive feature electrically connected to the die, wherein the conductive feature comprises a first conductive pattern disposed over the first dielectric material and embedded in the second dielectric material; and a first protective layer continuously covering a bottom surface and a sidewall of the first conductive pattern and being in contact with a top surface of the first dielectric material, wherein the first protective layer comprises an inorganic dielectric material, and two adjacent first conductive patterns are electrically isolated by the first protective layer therebetween. Therefore, claim 1 is allowable. Accordingly, claims 2-9 are allowable as they depend upon claim 1.
The prior art of record neither anticipates nor renders obvious all limitations of base claim 10 including forming a protective layer on the die to cover the first and second opening; removing a portion of the protective layer on a bottom surface of the second opening to expose the contact of the die; filling the first opening and the second 
The prior art of record neither anticipates nor renders obvious all limitations of base claim 21 including an encapsulant laterally encapsulating the die; and a first redistribution layer (RDL) structure disposed over the front side of the die and the encapsulant; a conductive feature electrically connected to the die, wherein the conductive feature comprises a first conductive pattern disposed over the first dielectric material and embedded in the second dielectric material; and a first protective layer continuously covering a bottom surface and a sidewall of the first conductive pattern and being in contact with a top surface of the first dielectric material, wherein the first protective layer consists of an inorganic dielectric material. Therefore, claim 21 is allowable. Accordingly, claims 22-24 are allowable as they depend upon claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIA L CROSS/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892